Citation Nr: 0841673	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  06-23 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and D.T.


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to January 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to a TDIU.  A 
timely appeal was noted from that decision.

A hearing on this matter was held before the undersigned 
Veterans Law Judge sitting at the RO on April 25, 2008.  A 
copy of the hearing transcript has been associated with the 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the record shows that the veteran has twice been 
scheduled for a VA examination in connection with his claim; 
however, on both occasions, he has failed to appear.  

Regulations provide that veterans have an obligation to 
report for VA examinations and reexaminations which are 
scheduled in connection with their claims, and if a veteran, 
without good cause, fails to report for such examination, an 
increased rating claim is to be denied.  38 C.F.R. §§ 3.326, 
3.327, 3.655; Engelke v. Gober, 10 Vet. App. 396 (1997).  An 
example of "good cause" includes the illness of the 
veteran.  38 C.F.R. § 3.655.  

During his April 2008 hearing, the veteran testified that he 
had been unable to attend his most recently scheduled VA 
examination because a flareup of his PTSD symptomatology had 
prevented him from making the trip.  The veteran claims that 
he will appear for any future examination scheduled.

Review of the record also shows that the veteran has 
continued to receive treatment for his service-connected 
disabilities at the Painesville (Ohio) Community Based 
Outpatient Clinic (CBOC) and at the Cleveland VA Medical 
Center (Wade Park Campus).  However, the most recent VA 
treatment records on file are dated January 2007.  On remand, 
the aforementioned facilities should be contacted and the 
veteran's most recent treatment records associated with the 
claims folder.

Accordingly, the case is REMANDED for the following action:

1.   The RO should obtain a complete copy 
of the veteran's clinical folders from the 
Painesville CBOC and the Wade Park VAMC 
(and any other facilities identified by 
the veteran and for which necessary 
authorization has been obtained) dated 
from January 2007 to present, and 
associate them with the claims folder.  

2.  Schedule the veteran for a VA 
examination in order to ascertain the 
degree of social and occupational 
impairment caused by his service-connected 
post-traumatic stress disorder (PTSD), 
residuals of an injury to the right elbow, 
diabetes mellitus, peripheral neuropathy 
of the lower extremities and erectile 
dysfunction.  Prior to the examination, 
the VA examiner is requested to review the 
claims folder.  The claims folder and a 
copy of this remand must be made available 
to the examiner in conjunction with the 
examination.  

3.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

No action is required of the veteran until she is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 
